           

As of March 1, 2003

     

Ms. Joanne M. O'Sullivan

228 Howland Avenue

River Edge, NJ 07661

 

Dear Joanne:

   

This letter, when signed by both of us, sets forth the terms and conditions upon
which you

will continue to be employed by Sequa Corporation (the "Company"), as follows:

   

1.

 

During the term of your employment hereunder, you will work for the Company in
an executive

capacity. You will report to the Senior Vice President, Finance of the Company
and/or to any other individuals designated from time to time by the Company's
Board of Directors (the "Board") or by the management executive committee of the
Company and perform such duties as the person to whom you report may assign to
you from time to time. Your title initially shall be Vice President and
Controller of the Company and may be changed from time to time as may be
determined by the Board in its sole discretion. You will devote your full
attention and expend your best efforts, energies and skills on an exclusive and
full-time basis, to the business of the Company. The place of employment is
Hackensack, New Jersey, or any other location of the principal office of the
Company.

   

2.

 

In full consideration for all of the services to be rendered by you under this
Agreement, the

Company will pay to you a minimum base salary at the rate of $160,082 per year
during the term of your employment hereunder, payable in equal bi-weekly
installments. Your base salary may be increased on an annual basis during the
term of your employment hereunder, at the sole discretion of the Board, taking
into account, among other things, individual performance and general business
conditions. Based upon your performance and at the sole discretion of the Board,
you will also be entitled to share in any incentive bonus which the Board
decides to pay its executive officers.

   

3.

 

In addition to the foregoing compensation, you shall be entitled, during the
term of your

employment hereunder, to the following:

   

(a)

the use of a Company-leased car in accordance with Company policy generally
applicable

to its executive officers;

   

(b)

to participate in the same retirement, medical, dental, insurance and other
similar plans

and programs that are generally provided by the Company to its employees, in
each case in accordance with the terms and subject to the conditions of such
plans and programs as in effect from time to time hereafter (including deduction
by the Company from your compensation of such amounts as may be necessary for
the maintenance of such coverage);

 

 

   

(c)

paid vacation and holidays in accordance with Company policy generally
applicable

to its executive officers; and

       

(d)

reimbursement for all authorized and reasonable travel, entertainment and other

expenses paid or incurred by you in the performance of your business obligations
hereunder, upon presentation of receipts or other appropriate evidence of such
expenses as the Company may request from time to time.

   

4.

 

All of the foregoing compensation and benefits shall be subject to the payment
by you of

 

applicable federal, state and local taxes and the withholding of such taxes by
the Company as may be required by applicable laws.

   

5.

 

(a)

The term of your employment hereunder is for a period of two (2) years from
March 1,

2003 to February 28, 2005, subject, however, to earlier termination pursuant to
the provisions of subparagraphs 6(b) or (c) below.

   

(b)

In the event of your death at any time during the term hereof, your employment
by

the Company shall be deemed to have ceased as of the date of your death without
notice to your estate. If, during any twelve (12) month period (not limited to a
calendar year), you are absent from your employment or substantially unable to
perform such duties as are required of you pursuant to the provisions hereof by
reason of illness or other incapacity, or any other cause of whatsoever nature,
for more than ninety (90) days in the aggregate, the Company may, upon at least
ten (10) days prior written notice to you (which notice shall fix the date of
termination) terminate the term of your employment hereunder. Upon the
termination of the term of your employment hereunder as aforesaid, the Company
shall be relieved of any and all further obligations to you arising out of this
Agreement, except for benefits available to you under the Company's retirement
plan, savings plan, disability program (if applicable), and any accrued and
unpaid salary and vacation benefits, and authorized but unreimbursed expenses.

 



   

(c)

The Company shall have the right at any time to terminate your employment
hereunder

for Due Cause (as hereinafter defined), which termination shall be effective
immediately upon the issuance by the Company of written notice to you. For the
purposes of this Agreement, "Due Cause" shall mean (i) the intentional refusal
(except by reason of incapacity due to physical or mental illness or disability)
by you to devote your entire business time to the performance of your duties
hereunder as referred to in Section 1 above, (ii) a breach by you of the
provisions of Exhibit A annexed hereto, (iii) your conviction (including a
conviction on a nolo contendere plea) of a felony, (iv) your theft or
misappropriation of Company assets, (v) any willful, intentional or grossly
negligent act by you having the effect of injuring the reputation or business of
the Company (including without limitation, a violation of the Company's Code of
Ethical Conduct), (vi) your repeated or continued failure, neglect or refusal,
to perform your duties as an employee of the Company, or (vii) any other event
or act, which under the common or statutory laws of the State of New York, would
be considered "due cause" for termination of employment.

   

6.

 

Concurrently with the execution of this Agreement, you are executing the
Company's Trade

Secret Agreement (a copy of which is annexed hereto as Exhibit A) and hereby
agree to be bound by the terms thereof, all of which are incorporated into and
made a part of this Agreement.

 

 

 



7.

 

You have represented that you have no agreement with or obligations to others in
conflict with

this Agreement. There are no covenants, representations, warranties, provisions
or undertakings other than those contained in this Agreement (including the
annexed Exhibit A). This Agreement (including Exhibit A) constitutes the entire
agreement between you and the Company regarding your employment by the Company.
This Agreement cannot be changed or modified except in writing duly signed by
each of us. This Agreement and your rights and obligations hereunder may not be
assigned or otherwise transferred by you.

   

8.

 

This Agreement shall be governed by, construed and enforced in accordance with
the internal

laws of the State of New Jersey applicable to contracts made and to be performed
entirely in such State.

 

      If the foregoing is in accordance with your understanding of the terms of
your employment by the Company, please sign and return to the undersigned the
enclosed duplicate of this letter. Upon our receipt of such fully executed copy,
this shall become a binding agreement between us.

   

Very truly yours,

   

SEQUA CORPORATION

     

By:







 

Norman E. Alexander

 

Chairman and Chief Executive Officer

 

ACCEPTED AND AGREED TO:

   





Joanne M. O'Sullivan

   

Date:





Exhibit A

 

 

 

SEQUA CORPORATION

TRADE SECRET AGREEMENT

   

Joanne M. O'Sullivan

Executive Offices

As of March 1, 2003

 





Employee Name

Division/Unit

Date

       

During the course of your employment by SEQUA CORPORATION, a Delaware
corporation ("SEQUA") you may acquire information regarding one or more of the
trade secrets belonging to SEQUA. These trade secrets include business and
technical information, whatever its nature and form and whether obtained orally,
by observations, from written materials or otherwise, as for example: devices,
formulas and compositions of matter and processes relating to the manufacture of
SEQUA's products; designs, drawings, specifications and blueprints of machinery
and equipment; lists of SEQUA'S customers, suppliers, employees and their
salaries; compositions of matter and methods of manufacture of products under
investigation in the laboratories, pilot plants or plants of SEQUA; information
on markets, end uses and applications; and business procedures, costs,
contracts, proposals and other information relating to SEQUA's business. SEQUA
has acquired these trade secrets at great expense and for commercial advantage
and, therefore, takes every reasonable precaution to prevent the use or
disclosure of any part of it by or to unauthorized persons.

 

This letter, when accepted by you, will evidence your agreement in consideration
and as a condition of your employment or continued employment by SEQUA and the
wages or salary to be paid to you by SEQUA:

 

1.

That you will not, in any manner, either during your employment or at any time
after termination of

your employment with SEQUA, duplicate, remove, transfer, disclose or utilize, or
knowingly allow any other persons to duplicate, remove, transfer, disclose or
utilize information, property, assets, trade secrets or other things of value of
SEQUA which have not been subject to public disclosure, except as required in
the course of your employment at SEQUA. Further, upon such termination of your
employment with SEQUA you will immediately return to SEQUA all property of SEQUA
including any samples, notes, records, technical reports, electronic records,
market research reports, files, correspondence, plans, research notebooks,
drawings, customer lists, supplier lists, employee lists and planning documents,
as well as all copies thereof.

 

2.

That any and all inventions, discoveries, improvements, writings (including
computer software), or

compilations which you may conceive or make, either alone or jointly with others
during your employment by SEQUA which relate to or are useful in the business of
SEQUA, will be the exclusive property of SEQUA and will be regarded as SEQUA's
trade secrets and you will promptly and fully disclose all such inventions,
discoveries, improvements, writings or compilations to SEQUA.

 

3.

That, irrespective of whether your employment by SEQUA may have terminated, you
will assist

SEQUA, at SEQUA's expense, and sign any and all documents necessary or
appropriate to assign to SEQUA your entire right, title and interest in and to
any and all inventions, discoveries, improvements, writings or compilations
specified in Paragraph "2", and to prepare and execute such documents as shall
be necessary or appropriate to permit the expeditious preparation, filing or
prosecution of such applications for patents or copyrights, or the issuance of
patents or copyrights thereon in the name of SEQUA in any countries and to
protect the same against infringement by others.

 

 

4.

That you will not, anywhere in the United States or any other country where
SEQUA competes for

business, during your employment by SEQUA and for a period of one (1) year from
the date of any termination of your employment, render services directly or
indirectly for employment or render services directly or indirectly for your own
account or to any person, firm or corporation competitive with SEQUA, except
that you may accept employment with a diversified company so long as your
employment pertains solely to that part of its business which is not competitive
with SEQUA and provided that, prior to accepting such employment, SEQUA receives
written assurances satisfactory to it from the prospective employer that you
shall not be required to render services in that part of its business which does
compete with SEQUA. If you are unable to obtain employment consistent with your
training and education solely because of the provisions of this paragraph, such
provision shall bind you as long as SEQUA, in its sole discretion, makes
payments to you of an amount equal to your monthly base pay at termination
(exclusive of extra compensation or employee benefits) on or before the
fifteenth day of each month; however, the total sum to be paid by SEQUA shall in
no event be any amount greater than the equivalent of twelve (12) such monthly
payments. You will, during each month for which you claim payments, give SEQUA a
detailed written account of your efforts to obtain employment and such account
will include a statement by you that, although you conscientiously sought
employment, you were unable to obtain it solely because of the provisions of
this paragraph. It is understood that SEQUA need not make a monthly payment to
you for any month during which you have failed to account to SEQUA as provided
for herein, but that the restriction on employment provided in this paragraph
shall still apply.

 

You shall be relieved of your agreement as in this paragraph set forth if an
officer of SEQUA gives you written permission to accept available employment, or
gives you a written release from the obligations of this paragraph, or fails to
make the monthly payment required in the above paragraph even though you have
fully complied with your obligation to provide detailed written accounts. Upon
your obtaining employment, you will promptly give written notice of such
employment to SEQUA. It is understood that SEQUA may discontinue the aforesaid
monthly payments at any time.

 

For the purpose hereof, a company will be deemed to be in competition with
SEQUA, if it is engaged in or intends to be engaged in, research or development,
production, marketing or selling any product or process which resembles or
competes with a product being made or sold by SEQUA or a process being employed
by SEQUA or a product or process upon which you were working during your
employment by SEQUA, or about which you acquire confidential information through
your work with SEQUA.

 

5.

That you have represented that you have no agreement with or obligations to
others in conflict with

this Agreement; that should this Agreement be adjudicated illegal in any respect
by a court of competent jurisdiction, then only such part of the particular
provision so adjudicated shall be abrogated and the remainder of such provision
and all other provisions of this Agreement shall remain in full force and
effect.

 

6.

That this Agreement shall bind your heirs, executors, administrators and legal
representatives and

your rights and obligations hereunder may not be assigned or otherwise
transferred by you. SEQUA may assign its rights, together with its obligations
hereunder, in connection with any sale, transfer or other disposition of all or
substantially all of its interest in the business or activity in connection with
which you are employed.

 

7.

That you understand and agree that in the event of your violation or breach of
your obligations

under this Agreement, SEQUA shall be authorized and entitled to obtain from any
court of competent jurisdiction, preliminary and permanent injunctive relief, in
addition to any other rights or remedies to which SEQUA may be entitled.

 

 

8.

That the obligations hereunder shall remain in effect during your employment by
SEQUA and

thereafter whatever the reason for termination of such employment.

 

It is understood that the agreement evidenced by this letter, together with your
Employment Agreement dated as of March 1, 2003, constitutes the entire agreement
between you and SEQUA, and cannot be changed or modified except in writing
signed by an officer of SEQUA.

 

SEQUA CORPORATION

     

By:





Norman E. Alexander

Chairman and Chief Executive Officer

 

The undersigned hereby acknowledges

receipt of a copy of this Agreement

and acceptance of its terms.

     





Joanne M. O'Sullivan

   

Date:





